                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

MICHAEL PAUL JOHNSON,

                        Petitioner,                         Case No. 14-20437
v
                                                            Honorable Thomas L. Ludington
UNITED STATES OF AMERICA,

                  Respondent.
__________________________________________/

    ORDER GRANTING PETITIONER’S MOTION TO TERMINATE SUPERVISED
                             RELEASE
          On December 3, 2008, judgment was entered in the United States District Court of the

Southern District of Iowa against Michael Paul Johnson for one count of Receipt of Visual

Depictions of Minors Engaging in Sexually Explicit Conduct. Judgment, ECF No. 1-1. On July

25, 2017, the Court received a request for transfer of jurisdiction from the Southern District of

Iowa to this Court. ECF No. 2. On July 28, 2014, the Court accepted transfer of jurisdiction. Id.

                                                I.

          On January 23, 2004, a federal search warrant was executed for Johnson’s residence.

Federal Bureau of Investigations agents searched Johnson’s computer and discovered that it had

the file-sharing program “Limewire” installed. There were 311 sessions logged on the program

with more than 600 images. In addition to child pornography, “some of the images involved

sadistic of [sic] masochistic conduct or other depictions of violence.” Presentence Investigation

Report.

          On May 8, 2007, a grand jury charged Johnson with one count of Distribution of Visual

Depictions of Minors Engaging in Sexually Explicit Conduct, one count of Receipt of Visual

Depictions of Minors Engaging in Sexually Explicit Conduct, and one count of Possession of
Visual Depictions of Minors Engaging in Sexually Explicit Conduct. ECF No. 1-2. Plaintiff pled

guilty to Receipt of Visual Depictions of Minors Engaging in Sexually Explicit Conduct and the

remaining two charges were dismissed. ECF No. 1-1.

       On December 3, 2008, Johnson was sentenced to 84 months incarceration and 10 years

supervised release. Id. He began his supervised release on October 30, 2013. The terms of

Johnson’s supervised release included consenting to periodic unannounced examinations of his

computer by the U.S. Probation Office, a prohibition on owning a camera, maintaining a log of all

websites he visited, a prohibition on using a computer with an internal, external or wireless modem

unless authorized for employment, a prohibition on viewing pornography, participation in a mental

health treatment program and a sex offender treatment program, and a prohibition on unsupervised

contact with children. Id. On September 3, 2014, Johnson’s terms of supervised release were

modified to permit him unsupervised contact with his son. ECF No. 3.

                                                  II.

       Johnson has now filed a motion for early termination of his supervised release. ECF No. 4.

A court may terminate a term of supervised release pursuant to 18 U.S.C. §3583(e) which provides:

       (e) Modification of conditions or revocation.--The court may, after considering the
       factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),
       (a)(6), and (a)(7)--

               (1) terminate a term of supervised release and discharge the defendant
               released at any time after the expiration of one year of supervised release,
               pursuant to the provisions of the Federal Rules of Criminal Procedure
               relating to the modification of probation, if it is satisfied that such action is
               warranted by the conduct of the defendant released and the interest of
               justice;

18 U.S.C. §3583(e). The factors to be considered include “the nature and circumstances of the

offense and the history and characteristics of the defendant” and “the need for the sentence

imposed…to afford adequate deterrence to criminal conduct[,] to protect the public from further

                                                 -2-
crimes of the defendant[,] and to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner.” 18 U.S.C.

(a)(1), (a)(2)(B)–(D).

                                                 III.

       Johnson contends that his term of supervised release should be terminated because he no

longer requires supervision. He explains that he has integrated into his community and is currently

employed by Dow/DuPont as a Chemical Process Operator. He has completed his sex offender

treatment program and has never violated his supervision. He lives with his wife and son. He

purchased and moved into the house next to his own and had his parents move into his former

house. This allows him and his wife to regularly check up on his parents and for his son to be close

to his grandparents.

       His probation officer submitted a memorandum reiterating these representations about

Johnson’s integration with community and his compliance with his supervised release. He explains

that after Johnson was released from custody, he was diagnosed with bipolar disorder and

prescribed medications. The medications have “made a positive difference in his daily functioning

and mood stabilization.” The officer also explains that Johnson has completed six polygraph tests

while on supervision and that “these tests have centered around unsupervised contact with minors,

viewing of child pornography, and unapproved use of computer devices.” Johnson has passed each

of these tests with no indication of deception. However, the officer explains that he is not permitted

to recommend termination of Johnson’s term of supervised release because “[i]t is the probation

department’s policy in the Eastern District of Michigan to not put forth recommendations for early

termination for offenders convicted of a sex offense, regardless of the offense.”

       In its response, the Government states



                                                -3-
       The supervisory Probation Officer has made only positive comments about
       Johnson’s remarkable progress while on supervision, with no negative remarks.
       The only reason put forth by Probation for not recommending termination of
       supervision was a department policy.

       Based on the evaluation of the circumstances pertinent to this individual case, the
       government believes that Johnson has successfully completed more than half of his
       supervised release term with no apparent blemishes. For these reasons, the
       government does not object to the termination of Johnson’s supervised release.

ECF No. 6 at PageID.37.

       Petitioner has made great strides in improving himself and decreasing his risk of

recidivism. He has already served his term of incarceration and over half of his term of supervised

release. While on supervised release, he has obtained the necessary education and training needed

to support himself and assist his family. It is not necessary that he remain on supervised release.

                                                          IV.

       Accordingly, it is ORDERED that Petitioner’s motion for termination of his supervised

release, ECF No. 4, is GRANTED.

       It is further ORDERED that Petitioner’s term of supervised release is TERMINATED.


               Dated: June 6, 2019                                           s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney of record herein by electronic means and to Michael
                         Paul Johnson, 2128 Third Street, Bay City, MI 48708 by first class
                         U.S. mail on June 6, 2019.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                         -4-
